Title: To George Washington from Lund Washington, 2 September 1778
From: Washington, Lund
To: Washington, George


          
            Dr Sir
            Mount Vernon Septmbr 2d 1778
          
          Your Letter of the 15th Augst is at Hand, with respect to the Lands therein mentiond
            (Marshalls & Barrys) in my endeavours to Purchase  them, I
            shall make use of every art in my power to prevent them from putg too great a price on
            them, & if in the Bargain I can prevail on them to take Negroes Value’d as they
            now sell, I will. I went over to Marshalls on Monday,
            with design to tell him I had recieved an answer from you—and in the course of our
            conversation endeavour to find out what he woud realy take for his Land, but first to
            give him to understand that you did not want it to live on as Custis did Alexanders,
            therefore he had no right to expect such a price for it—but he was gone from home
            & not to return for several Days again. you again say you wish to get quit of
            negroes, before the rect of this you will find that in a former Letter I have desired
            that you will tell me in plain terms, whether I shall sell your Negroes at Publick sale
            or not, & how many of them & indeed Who. I was sufficiently Hurt before from my own reflections, to know that you had for
            several years lost your Crops of Wheat, and that I had nothing to sell at the present
            High prices that wou’d enable me to purchase a favourate tract of Land for you, altho at
            such an uncommon price. but when I find you seemingly to Lament your inability to
            purchase and that from the above cause, (not makeg any thing from your estate,) I am
            more so, believe me nothing wou’d mortify me more than that those Lands shoud be sold to
            any other than your self. as to the last crop of wheat made, it is worse if Possible
            than any of the former, at the Ferry Plantation it is so totally destroyd that it cannot
            be sew’d, not one grain in a Hundred woud come up—I want to sew the Fields if for no
            other purpose, to serve as pasture in Winter for sheep, Calves, Colts &c.—there
            surely must be an End to the Fly, as there is to the
            Catterpilla, Locust, and many other insects, and if so, the wheat we sew may turn out
            well, yet I am not for dependg on it, but shall prepare at every place for a Tobacco
            Crop—I had some time past determine’d upon makeg Tobacco at Morrises & Davys,
            your last Letter puts me upon it at the other places, no great Crop may be expected, but
            all that can be done I believe will be done towards makeg as much as possible—altho we
            are seldom without rain three days together, and our mill swamp is over our shews almost
            every where in Water, yet are we Ditchg of it, and I am determined to keep on altho the
            people in the Ditch are up to their knees in mud & water when that is properly
            done I expect it will yield a very great Crop of Tobacco—this leads me to relate to you
            the Death of one of the most Valuable Slaves you Possessd Cooper James—I had put the Coopers to assist Davy & his people in
            Ditchg the swamp—on saturday they had retired from the Ditch and were at there
            Dinners—Jim finishd his meal before the Rest, & went from them towards the mill
            Race which was within 50 yds of where they were setg. when they had finishd, they calld
            for Jim, but  his not answerg made Ben: go the way he went to see where he was, he found Jims Breeches
            Layg by the Race, callg for him several times & his not answerg made them
            believe he was drownd in the Race, for by this time the Rest of the people had joind
            him, Davy excepted who it seems was at his House getg his Dinner, Ben immediately got in
            to the Race to search for him & by the Ac[coun]t given me had like to have been
            drownd also, the place is Deep & he went down several times before the others
            pulld him out—they then got a hookd pole & drag’d for him (Jim), by this time
            Davy returnd & wasted much time in the same fruitless attempt—he then Run off to
            inform me of what had hapne’d—I orderd him back as fast as Possible to Draw the gate in
            the Race that the water might run off thinkg perhaps he might be saved if found in time
            I soon followd my self so as to get there as soon as Davy, we were long before we coud
            get the gate drawn, a stone or some thing being got in to it in such a Manner as to
            prevent its moveg—but when accomplishd, I soon found Jim by makeg Davy & Jack go
            into the Pond & search for him—but our attempts to recover him were fruitless
            for he had been too long in the Water—coud they but have thought to draw the gate
            instead of wasteg time by dragg for him & then run[nin]g to me, by which 3 Hours
            at least was lost, perhaps he might have been saved, as I have heard of such things
            being done—or had they plunged immediately in to the water after him, but after the
            fright Ben got they were affraid all of them was to be drown’d—the conjecture is, the
            day being very warm, James went in the Race to Bathe himself, within about 20 feet from
            where he got in, the water is when the Race is full, (which was the case then) 7 or 8
            feet deep & altho they all say Jim was well acquainted with that place, yet
            there he got drownd—to look at the place you woud think hardly possible, for the willows
            grow thick on the Bank hanging over the water, it appears to me the least exertion
            whatever wou’d save one, for the place where the water is deep is not more than Six feet
            wide & as the mill was not going, the Race gates down, there was no current to
            put him out of his way, it seems he coud not swim a stroke & was always
            remarkable fearful of water never venterg above his waiste. if you remember the Race
            crosses a Hollow in the old Field near the Mill near to the House Alton, formerly lived
            in, & ponds up some distance from the Race, to form the Bank where the Race
            crosses this Hollow, a Ditch was dug for the purpose of getg earth, & not that
            it was necessary to convey the water along there, it was that this Valuable slave lost
            his life.
          But this was not the only accident that befell us that Day, Carpenter James by a stroke
            from his Broad axe has given himself such a wound a cross the ankle & heel, that
            I expect it will be several Months before he will be well enough to do any thing in his
            way again.
          
          I Re[ceive]d from Captn Lewis £200 for the Phaeton which was the price agreed for
            before it was diliverd. Congress haveg permited the People of Boston to import some
            Flour for their own Consumption, afforded me an
            opportunity of sellg the Flour I made last year, 236 Barrels, when the warm weather came
            on it was emptied in the loft & has been frequently turn’d since, yet it was a
            little sour but from the scarcity of Flour, and the great want, of the Bostonians, I got
            what I askd for it 30/ pr C.—the Amt of sales upwards of £700. part of the Wheat that
            made the above Flour I purchased at a Dollar pr Bushel. the Wheat was Bad & the
            Flour is nothing More than Common.
          Whoever has wheat to sell this year will I expect not take less than 10 or 12/ pr
            Bushel for it, but even at that price if it can be got a Miller may make great profit
            for Flour will sell very high, 40 pr C. I make no doubt may be got—you are never fond of
            Speculating therefore I expect will be agnst purchasing & unwilling to give a
            certainty for an uncertainty. if so I will endeavour to manufacture for those who will,
            they giveg so much pr C. Bushels, or pr Bushel, as may be agreed on let me know Your
            sentiments upon the above.
          Wm Roberts & myself have had some talk about his continuing here longer—he like
            most others, says his wages will not purchase him cloaths—& I, in return tell
            him his services are not adequate to his wages, this he says is not his fault, for if we
            wou’d supply the Mill with Wheat the Profits woud afford wages to the Miller—I gave him
            to understand that I woud not encrease his Wages, nor did I believe you woud. I cannot
            tell what it is he expects, for I had before intinded in this Letter to write to you
            respectg him, therefore was determined to come to no agreement whatever with him until I
            had given you a state of the matter, & you had determined therein what you woud
            do. I told him I shoud refer the Matter wholy to you in this Letter—he sd he woud right
            to you, & a few days past gave me the Inclosed for you.
          Roberts has Faults—he is fond of Drinkg too much & when in Liquor is apt to be
            ill natured, and at times neglects his Duty by being absent & drinkg. altho an
            excellent worckman yet he seldom lays his Hands on any thing more than the immediate
            & absolutely necessary repairs of the mill, there are many things that he might
            do that is not done, they are put off from time to time until the year is expired,
            & then they are mention’d, as necessary to be done next year, & made use
            of as an argument why it wou’d be more to your advantage to employ him than another,
            because few millers are millrights & can do what he can, He is fond of Horse
            swaping, & new objects generally draw the attention more than the old,
            consequently his time is taken up in that way when he might be doing some thing or other
            of more service to you He has now two or three mares which he has pickd up this summer
               by chafferg one way or other, I believe by what he said to me, he
            wants to winter two of them at your expence, & be permitted to let them run in
            your pastures & to raise Colts from them.
          Roberts is very clever provided the mill was always kept in Wheat, I believe there are
            few millers so good as he is, he is Active & industrious & keeps every
            thing in order—but we have had little done by him since you left us—except what little
            Flour we have made he has made one new Water wheel & done some other repairs in
            the Mill, has assisted in makeg & repairg the Tumbling Dams at Piny &
            Dogue Run, made a gate & Dam in the Race Frequently attended the mendg the Race
              &c., indeed I shoud do him injustice not to
            say that he is not only very clever in all such repairs, but very ready to attend the
            mendg them. whether his perfections or imperfections predominate I cannot say, I leave
            you to determine, and say whether you will employ him or provide another, for I suppose
            one must be had. I am of opinion if Roberts & you part he will repent it,
            & be anxious after one years experience to come again shoud you want him on your
            own terms—he now lives comfortable and well at no expence for provisions except a few
            Luxuries—he raises great Quantitys of Fowls, rather more than he consumes these he sells
            altho contrary to his agreement, for by that he was to raise for his own consumption
              only—but he says it is very Hard after takeg the
            pains his wife does that they shoud not be permitted to dispose of the overplus, for the
            purpose of getg sugar, Coffee &c.
          you perhaps may expect me to give my opinion with respect to keepg Roberts—If a Miller
            cou’d be got of a more Happy disposition than Roberts (for he is a strange temperd man)
            for less wages, (I think his too high) it certainly woud be preferable, for a Millers
            being a Millright, Cooper, or any thing, if he does not worck at these things when not
            employd in the Mill, signifys nothing—shoud you think of partg with him, woud it not be
            well for you to write to some of your Pensylvania acquaintance to look out for a miller
            for you. you ask if pens will not do to cure Tobacco in, I answer yes, But it takes as
            much Timber to make them as to make Houses, & at Best they are but a makeshift,
            for often with driveg Rains the Tobacco gets weather Beaten & Hurt, but they
            must be your only Chance, for you have not nails nor time to Build Houses—I am sorry,
            very sorry that the French Admiral was oblige to go in pursuit of Lord Howe, before the
            conquest of Rhode Island was accomplishd, But I hope all will End well & that
            Rhode Iland is before this taken, & all the men on it Prisoners, that Lord Howe
            has got a Drubg & that the time is approachg fast when I shall hear you are in
            new york, with Clinton & the Detestable Johnstone your prisoners, I hate that
            man for his attempt to Bribe men who I hope will for ever be  above
              corruption. I have not Lost altogether the £300
            which I told you the Pork woud bring that I Lost—I had it clean’d & smoakd and
            have sold it in Bacon to the amt of (with two of the Barrels one of Beef the other
            Porck) £195.7.6—the remainder altho it will not sell the negroes are fond off—still I
            look upon the loss to be £104.12.6—for as to its being eat is nothing to the
            purpose.
          I fear I shall not be able to get any worckman to Asist Lanphier, if so the coverd ways
            will not get done—our people are sickly many of them
            having Agues & Fever—we have so much wet weather that we are over run with grass
            Weeds &c.—never was there in my remembrance in the Month of August such
            Pasturage but whether it will Fatten Cattle &c.—or not is by some a doubt—it
            raind all yesterday & looks likely enough to do the same to day.
          I shall conclude this long Epistle by assureg you that I always have been, and still am
            anxious to do every think in my power for your interest, & shall most Heartily
            set about prepareg for to make a Crop of Tobacco next year—we have neither apples nor
            Peaches this year—I am done with makeg any more Experiments of the Corn stalk for it
            will not quit cost. Am your sincere Friend & affectionate Hbl. servt
          
            Lund Washington
          
          
            I Rob’d your Trunk of this Quire of paper at the time I did, which was about
              ten days past there was not to be got in alexandria without it was in ⟨mutilated⟩ of other goods by whole sale ⟨mutilated⟩.
          
        